DETAILED ACTION
Status of Claims
In the response filed May 6, 2022, Applicant amended claims 1 and 11. Claims 2 and 12 were previously canceled. Claims 1, 3-11, and 13-15 are pending in the current application.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on May 6, 2022 has been entered.
 
Response to Arguments
Applicant’s arguments with respect to the rejections under 35 U.S.C. 102 and 103 have been considered but are not persuasive. Applicant continues to assert that the combination of references does not teach or suggest “1) determining the content according to the state information of an external device and 2) determining the point of time when the content is displayed according to the state information of the external device.”  Examiner respectfully disagrees. Regarding 1), Paragraph [0085] of Shaashua discloses, “A rule recommendation may be determined by an adaptive learning mechanism, such as by user behavior pattern (e.g., every morning the user turns on the air conditioning to 70 degrees), by user-profiling (e.g., other users of the same age and/or gender prefer to have a health report aggregated from health-related IoT devices and therefore a rule to generate a health report is created), or by social triggers (e.g., a friend who owns a Tesla decides to send over his IoT device rules associated with owning a Tesla).”  In this case, content (e.g., health report) is received and determined by adaptive learning mechanism of the IoT device. The IoT device is the external device. Regarding 2), Applicant’s arguments have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 3, 4, 9, 10, 11, 13, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Shaashua et al. (US 2017/0093982 A1) in view of Natarajan et al. (US 2017/0124633 A1).

Regarding claims 1 and 11, Shaashua discloses an electronic device comprising: 
a display (Paragraph [0128]); 
a communicator (Paragraph [0040]); 
a memory configured to store computer executable instructions (Paragraph [0126]); and 
a processor configured to execute computer executable instructions so as to:
obtain, through the communicator, state information of at least one external device transmitted from the at least one external device, wherein the state information represents an operation which is currently performed in the at least one external device ((Paragraph [0035]: IoT devices may also communicate with a solution-specific service server system 210. For example, a networked lighting system may communicate with the solution-specific service system 210 keeping track of whether lights are on/off on the solution-specific service system)), 
transmit, through the communicator, the state information to an external server to receive advertising content corresponding to the operation which is currently performed in the at least one external device (Paragraph [0035]: IoT devices may also communicate with a solution-specific service server system 210. For example, a networked lighting system may communicate with the solution-specific service system 210 keeping track of whether lights are on/off on the solution-specific service system), 
receive the advertising content from the external server, wherein the advertising content is determined based on the state information (Paragraph [0085]: A rule recommendation may be determined by an adaptive learning mechanism, such as by user behavior pattern (e.g., every morning the user turns on the air conditioning to 70 degrees), by user-profiling (e.g., other users of the same age and/or gender prefer to have a health report aggregated from health-related IoT devices and therefore a rule to generate a health report is created), or by social triggers (e.g., a friend who owns a Tesla decides to send over his IoT device rules associated with owning a Tesla))).
Shaashua discloses the limitations above. Shaashua does not explicitly disclose: 
while the electronic device operates in a standby mode, control the display to provide an image corresponding to the advertising content at a time determined by the external server based on the state information of the at least one external device.
Natarajan teaches:
while the electronic device operates in a standby mode, control the display to provide an image corresponding to the advertising content at a time determined by the external server based on the state information of the at least one external device (Paragraph [0069]: the customer 15 may select to receive a notification of item upgrades, for example, generated by the RTMS 10 and output to a smartphone or other electronic device. Here, when an upgrade is available, the RTMS 10 can generate a notification to the customer 15. The customer 15 can configure the RTMS 10 to ignore upgrades, for example, via the user interface directly communicating with the RTMS 10, or otherwise opt out of receiving notifications regarding advertisements, discounts, or other marketing information).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Shaashua to disclose while the electronic device operates in a standby mode, control the display to provide an image corresponding to the advertising content at a time determined by the external server based on the state information of the at least one external device as taught by Natarajan because it would have effectively increased user content engagement. Shaashua discloses managing delivery of content within an Internet of Things (IoT) environment.  Using the retail subscription in internet of things environment of Natarajan would provide a prediction pattern of demand management or time sensitive advertising (Natarajan Paragraph [0005]).
Regarding claims 3 and 13, Shaashua discloses wherein the image corresponding to the advertising content is provided through the display at a time determined by the external server based on the obtained state information (Paragraph [0085]).
Regarding claims 4 and 14, Shaashua discloses wherein the advertising content corresponds to a user context determined by analyzing the obtained state information by the external server (Paragraph [0085]).
Regarding claim 9, Shaashua discloses wherein the at least one external device comprises at least one device selected from a group consisting of a door sensor, a motion sensor, a temperature sensor, an illuminance sensor, a humidity sensor, a drapery sensor, a gas sensor, a lighting device, and a device for requesting a hotel service (Paragraph [0039]).
Regarding claim 10, Shaashua discloses wherein the advertising content is determined based on personal information of a user of the electronic device (Paragraph [0068]).

Claims 5-8 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Shaashua et al. (US 2017/0093982 A1) in view of Natarajan et al. (US 2017/0124633 A1) in further view of Brown (US 2013/0124276 A1).

Regarding claims 5 and 15, Shaashua, in view of Natarajan, does not explicitly disclose wherein the processor is further configured to, 
based on receiving a preset user input while the image corresponding to the advertising content is provided through the display, switch the electronic device to a normal mode and control the display to provide other image corresponding to the advertising content.
Brown teaches:
based on receiving a preset user input while the image corresponding to the advertising content is provided through the display, switch the electronic device to a normal mode and control the display to provide other image corresponding to the advertising content (Paragraph [0024]).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Shaashua, in view of Natarajan, to disclose based on receiving a preset user input while the image corresponding to the advertising content is provided through the display, switch the electronic device to a normal mode and control the display to provide other image corresponding to the advertising content as taught by Brown because it would have effectively increased user content engagement. Shaashua, in view of Natarajan, discloses managing delivery of content within an Internet of Things (IoT) environment (Shaashua Abstract).  Using the method for advertising on a smart phone lock screen of Brown would provide advertisers a minimally intrusive way to get content to smart phone users that doesn't require them to open an application before viewing content (Brown Paragraph [0004]).
Regarding claim 6, Shaashua, in view of Natarajan, does not explicitly disclose wherein the standby mode is configured to provide an image corresponding to the advertising content with lower power than the normal mode.
Brown teaches:
wherein the standby mode is configured to provide an image corresponding to the advertising content with lower power than the normal mode (Paragraph [0023]).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Shaashua, in view of Natarajan, to disclose wherein the standby mode is configured to provide an image corresponding to the advertising content with lower power than the normal mode as taught by Brown because it would have effectively increased user content engagement. Shaashua, in view of Natarajan, discloses managing delivery of content within an Internet of Things (IoT) environment (Shaashua Abstract).  Using the method for advertising on a smart phone lock screen of Brown would provide advertisers a minimally intrusive way to get content to smart phone users that doesn't require them to open an application before viewing content (Brown Paragraph [0004]).
Regarding claim 7, Shaashua, in view of Natarajan, does not explicitly disclose wherein: 
the image corresponding to the advertising content provided in the standby mode comprises brief information for the advertising content, and 
other image corresponding to the advertising content provided in the normal mode comprises detailed information for the advertising content.
Brown teaches:
the image corresponding to the advertising content provided in the standby mode comprises brief information for the advertising content (Paragraph [0024]), and 
other image corresponding to the advertising content provided in the normal mode comprises detailed information for the advertising content (Paragraph [0024]).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Shaashua, in view of Natarajan, to disclose the image corresponding to the advertising content provided in the standby mode comprises brief information for the advertising content, and other image corresponding to the advertising content provided in the normal mode comprises detailed information for the advertising content as taught by Brown because it would have effectively increased user content engagement. Shaashua, in view of Natarajan, discloses managing delivery of content within an Internet of Things (IoT) environment (Shaashua Abstract). Using the method for advertising on a smart phone lock screen of Brown would provide advertisers a minimally intrusive way to get content to smart phone users that doesn't require them to open an application before viewing content (Brown Paragraph [0004]).
Regarding claim 8, Shaashua, in view of Natarajan, does not explicitly disclose wherein: 
the image corresponding to the advertising content provided in the standby mode comprises an icon, and 
the processor is configured to, based on the icon being selected, switch the electronic device to a normal mode, and control the display to provide the other image corresponding to the advertising content.
Brown teaches:
the image corresponding to the advertising content provided in the standby mode comprises an icon (Fig. 5; Paragraph [0024]), and 
the processor is configured to, based on the icon being selected, switch the electronic device to a normal mode, and control the display to provide the other image corresponding to the advertising content (Fig. 5; Paragraph [0024]).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Shaashua, in view of Natarajan, to disclose the image corresponding to the advertising content provided in the standby mode comprises an icon , and the processor is configured to, based on the icon being selected, switch the electronic device to a normal mode, and control the display to provide the other image corresponding to the advertising content as taught by Brown because it would have effectively increased user content engagement. Shaashua, in view of Natarajan, discloses managing delivery of content within an Internet of Things (IoT) environment (Shaashua Abstract).  Using the method for advertising on a smart phone lock screen of Brown would provide advertisers a minimally intrusive way to get content to smart phone users that doesn't require them to open an application before viewing content (Brown Paragraph [0004]).





Conclusion
                                                 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHINYERE MPAMUGO whose telephone number is (571)272-8853. The examiner can normally be reached Monday-Friday, 7am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abhishek Vyas can be reached on (571) 270-1836. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHINYERE MPAMUGO/Primary Examiner, Art Unit 3621